Case 1:21-cr-10282-GAO Document 11-1 Filed 09/21/21 Page 1 of 2

@JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. i Investigating Agency DEA
City _Boston Related Case Information:
County _Suffolk Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number 21-6302-MPK
Search Warrant Case Number
R 20/R 40 from District of

 

 

Defendant Information:

 

 

 

 

 

 

Defendant Name Nathalie Sanchez-Silva Juvenile: [ ] Yes No
Is this person an attorney and/or a member of any state/federal bar: [ | Yes No

Alias Name

Address (City & State) URB Villa Prades, 615 Calle Francisco Blasini, San Juan, PR 00924

Birth date (Yr only): 1996 SSN (last4#): Sex F Race: Hispanic Nationality: U.S.

Defense Counsel if known: Sandra Gant Address Federal Defender Office

Bar Number N/A PO Box 51268 B

Boston, MA 02205
U.S. Attorney Information:

 

 

 

AUSA _K-. Nathaniel Yeager Bar Number if applicable
Interpreter: Yes [| No List language and/or dialect: Spanish
Victims: [" ]ves [¥]No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [ | Yes [| No

Matter to be SEALED: [ ] ves No
{Warrant Requested Regular Process [ | In Custody

Location Status:

 

 

 

 

 

 

Arrest Date 05/13/2021
[_ ]Already in Federal Custody as of in
[Already in State Custody at [Serving Sentence [waiting Trial
On Pretrial Release: | Ordered by: MPK on 05/13/2021

Charging Document: [| Complaint [ | Information Indictment

Total # of Counts: [ ]Petty —— [_|Misdemeanor ——— Felony

Continue on Page 2 for Entry of U.S.C. Citations

Thereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date: 09/14/2021 Signature of AUSA: veo

=

 

 
Case 1:21-cr-10282-GAO Document 11-1 Filed 09/21/21 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant

 

U.S.C. Citations

Index Key/Code Description of Offense Charged Count Numbers

Possession with Intent to Distribute 5 Kilograms or
Set 1 21USC841(a)(1)(b)0 (Ai) More of Cocaine; Aiding and Abetting 1

 

 

Set 2

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013

 
